Case: 4:11-cv-00044-CDP Doc. #: 950 Filed: 10/17/18 Page: 1 of 4 PageID #: 30084

                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION


     A.O.A., et al.                                           )
                       Plaintiff,                             )
                                                              )
     vs.                                                      ) No. 4:11-CV-00044-CDP
                                                              )
     DOE RUN RESOURCES CORPORATION, et al.                    )
                 Defendant,                                   )

 FOURTH REPORT AND RECOMMENDATIONS OF SUBSTITUTE SPECIAL MASTER



       Pursuant to the Court’s Order Appointing Substitute Special Master in Re Privilege Log
Disputes of May 29, 2018, the substitute Special Master reports and makes the following findings
and recommendations:

         1. On September 10, 2018 I received correspondence from Doe Run Resources Corporation
(DRRC) in response to the August 2, 2018 correspondence of Plaintiff’s original 94 challenges to
privilege log designations. Of those 94 challenges, Doc. 1302 was previously submitted and for in
camera review and found privileged. No challenge was made to the finding. DRRC also withdrew
its claim of privilege to 16 of the 94 documents challenged. I, therefore, received a binder with 77
documents, which Plaintiffs challenge the designation of privilege. I have reviewed the legal
arguments contained in both correspondences, and the submitted 77 documents, and make the
following findings. All abbreviations remain the same as they have been in prior Orders.

       2. Binder received September 10, 2018 entitled “DRRC IN Camera Submission to Special
Master, September 10, 2018:

               Log #0001 - AC
               Log #0008 - AC
               Log #0016 - AC
               Log #0017 - AC
               Log #0021 - Not AC
               Log #0023 - AC
               Log #0024 - AC
               Log #0025 - AC
               Log #0026 - AC
               Log #0046 - AC
               Log #0053 - Not AC
               Log #0054 - First page not AC, second page AC, third, fourth and fifth pages not AC.
               Log #0057 - AC
               Log #0061 - Not AC
               Log #0063 - AC
               Log #0070 - Not in binder
               Log #0089 - Not AC
               Log #0092 - Not AC
               Log #0100 - AC
               Log #0109 - Not in binder
Case: 4:11-cv-00044-CDP Doc. #: 950 Filed: 10/17/18 Page: 2 of 4 PageID #: 30085

                 Log #0118 - Not AC
                 Log #0119 - Not WP
                 Log #0120 - First page not AC, remainder AC
                 Log #0121 - AC
                 Log #0182 - In Spanish, but defendants to provide further information as to
identification of maker
                 Log #0189 - Not in binder
                 Log #0212 - Not in binder
                 Log #0227 - Not WP
                 Log #0240 - First page not AC; second and third page AC, Fourth page not AC,
unable to determine what fifth page is, defendants to                                 provide further
information as to author and date.
                 Log #0242 - Not in binder
                 Log #0245 - Not in binder
                 Log #0246 - AC
                 Log #0248 - Not in binder
                 Log #0255 - AC
                 Log #0256 - Not AC
                 Log #0267 - Defendant may redact all handwritten notes and notations as AC,
remainder not AC
                 Log #0273 - Defendant may redact proposed lines on page one as AC, remainder not
AC
                 Log #0276 - AC
                 Log #0284 - AC
                 Log # 0296 - Defendant may redact proposed lines on page one as AC, remainder not
AC
                 Log #0301 - AC
                 Log #0359 - Defendant may redact sections entitled “Follow-up Action Required”,
remainder not AC
                 Log #0361 - AC
                 Log #0367 - Defendants may redact section entitled “Outlook and Prospects for the
Future” on pages 3 & 4, remainder not AC
                 Log #0368 - AC
                 Log #0371 - AC
                 Log #0382 - AC
                 Log #0386 - AC
                 Log #0388 - AC
                 Log #0391 - AC
                 Log #0393 - AC
                 Log #0405 - Not AC
                 Log #0410 - Not AC
                 Log #0414 - AC
                 Log #0424 - AC
                 Log #0425 - AC
                 Log #0427 - AC
                 Log #0429 - AC
                 Log #0453 - Defendant may redact everything on page 1 after the first line as AC,
Defendants may redact Sections 5, 6 and 7 as AC for the remainder, not AC
                 Log #0490 -AC
                 Log #0492 - Not AC
                 Log #0493 - Not AC
                 Log #0495 - AC
                 Log #0496 - AC
Case: 4:11-cv-00044-CDP Doc. #: 950 Filed: 10/17/18 Page: 3 of 4 PageID #: 30086

                 Log #0505 - Not in binder
                 Log #0516 - AC
                 Log #0529 - Not in binder
                 Log #0554 - Not in binder
                 Log #0568 - Not in binder
                 Log #0570 - Not in binder
                 Log #0577 - AC
                 Log #0625 - AC
                 Log #0626 - AC
                 Log #0629 - Not AC
                 Log #0651 - Not in binder
                 Log #0656 - AC
                 Log #0689 - AC
                 Log #0691 - Not in binder
                 Log #0830 - Not AC
                 Log #0877 - AC
                 Log #1118 - Not in binder
                 Log #1302 - Not in binder
                 Log #1436 - AC
                 Log #2160 - Unable to make a finding about WP without date, defendant to provide
if it maintains the privilege
                 Log #2194 - Unclear if defendant is claiming WP only as to the highlighted section,
need date to determine WP claim
                 Log #2242 - Not WP
                 Log #2258 - Not WP
                 Log #2261 - Not WP
                 Log #2296 - Not WP
                 Log #2315 - Based upon preparation in 2012, WP.
                 Log #2712 - Defendants to provide information this document was prepared by an
attorney to claim WP
                 Log #3279 - Not WP
                 Log #3974 - Not WP
                 Log #6799 - AC

         3. In the first Order (July 11, 1918), findings were deferred awaiting further argument as to
accountant-client privilege. The parties have completed further argument, and Defendants no longer
assert the privilege as accountant-client, but the attorney-auditor communications are privileged as
work product. The rulings, previously deferred, are as follows:

               From the first Order:

               Doc #0275 - Not WP
               Doc #0293 - Not WP
               Doc #0299 - Not WP
               Doc #0300 - Not WP

        4. It is requested the additional information requested, not including translation from Spanish
to English, be supplied by Defendant in 14 days.

        5. It is requested to the Court that Defendants, within 14 days of this recommendation,
produce and deliver to Plaintiffs all of the documents set forth herein which are determined not to be
privileged, subject to the Protective Order in Effect.
Case: 4:11-cv-00044-CDP Doc. #: 950 Filed: 10/17/18 Page: 4 of 4 PageID #: 30087


       Dated: October 16, 2018



                                               /s/ Barbara Wallace
                                           Honorable Barbara Wallace
                                           Special Master
                                           MBEN 27589

SO ORDERED:                                DATED:


Catherine D. Perry
United States District Judge
